Citation Nr: 0414920	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  02-04 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a gastrointestinal 
disorder, to include an ulcer.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of a right shoulder injury.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from August 1957 to August 
1961, and from August 1962 to August 1964.  He also had 
additional periods of prior active and inactive duty training 
in the Army National Guard from June 1955 to July 1957, and 
in the U.S. Army Reserve from July 1957 to August 1957.  

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision of the RO which denied 
entitlement to an increased rating for the right shoulder 
disability and determined that new and material evidence had 
not been received to reopen the claim for service connection 
for a gastrointestinal disorder.  

This matter was remanded to the RO in December 2002.  

In October 2003, the veteran testified before the undersigned 
Acting Veterans Law Judge at a personal hearing at the RO.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

Review of the record reveals that the veteran perfected the 
issue of entitlement to service connection for hypertension.  
However, at the October 2003 Board hearing, the veteran 
specifically withdrew this claim.  A Substantive Appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202 (2003).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2003).  The 
Board finds that this issue has been properly withdraw and is 
not before the Board for appellate review.  


The issues of entitlement to service connection for a 
gastrointestinal disability and entitlement to an increased 
rating for residuals of a right shoulder injury are REMANDED 
to an RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify you if further action is 
required on your part.  


FINDINGS OF FACT

1.  In December 1989 and March 1990 decisions, the RO denied 
entitlement to service connection for an ulcer, because the 
service medical records did not show the claimed condition, 
and because the evidence did not establish that any current 
condition was incurred in service; the veteran was notified 
of those decisions in letters dated January 1990 and March 
1990.  

2.  The evidence added to the record since the March 1990 
rating decision is new, and when considered by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merit of the claim of service connection for an 
ulcer condition.


CONCLUSION OF LAW

Evidence added to the record since the March 1990 rating 
decision is new and material; thus, the claim of entitlement 
to service connection for a gastrointestinal disorder, to 
include an ulcer, is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156 (2001); 38 C.F.R. § 20.1103 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126) and 
amended by Pub. L. 108-183, 117 Stat. 2651 (Dec. 16, 2003), 
redefined VA's duty to assist a veteran in the development of 
a claim.  VA regulations implementing the VCAA are codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issue currently before the Board arose from a 
claim to reopen received at the RO in November 2000.  The 
regulatory amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), New and 
material evidence, which became effective August 29, 2001.  
Thus, the former provisions of 38 C.F.R. § 3.156(a) are 
applicable to the claim.  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (interpreting 38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b)).  Regarding claims 
to reopen, VA is obligated to assist the claimant in 
obtaining relevant records, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  See 38 C.F.R. § 3.159 (c), (d).  

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's decision to reopen the 
claim, further assistance is unnecessary to aid the veteran 
in substantiating his claim to reopen.  

Analysis

The veteran's original claim for an ulcer was received via VA 
Form 21-526 in October 1989.  It was denied in December 1989, 
because the service medical records did not reveal that it 
was incurred or aggravated in service.  The veteran was 
notified of this decision in January 1990.  In February 1990, 
the RO received a copy of a VA examination, conducted in 
January 1990, noting the veteran had current complaints of 
indigestion and blood in his stools, and had problems since 
service.  The examiner noted that stomach ulcers were not 
found on that examination, however.  In March 1990, the RO 
informed the veteran that his claim remained denied as there 
was still no evidence that the current claimed disability was 
incurred or aggravated in service.  That is, there was no 
medical nexus evidence between a current disability and 
service.  The veteran was notified of this decision on March 
19, 1990 but did not file a notice of disagreement within one 
year of that notice.  Thus, the rating decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Therefore, in order to reopen this claim, new and material 
evidence must be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. 
§ 3.156.  

The veteran filed a petition to reopen his claim that he had 
"abdominal problems" in November 2000.  

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2003).  The governing regulations provide that an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200 (2003).  
A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New and material evidence is defined by regulation as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record. Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, the "benefit 
of the doubt doctrine" does not apply to the preliminary 
question as to whether new and material evidence has been 
received to reopen a claim, because to do so would require 
the prohibited weighing.  Martinez v. Brown, 6 Vet. App. 462 
(1994).

Regardless of the RO's initial determination on reopening, 
the Board is not bound by that determination and must 
nevertheless consider whether new and material evidence has 
been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

The veteran testified at his October 2003 hearing before the 
undersigned that he had service treatment for indigestion, 
and post service treatment for what was later diagnosed as an 
ulcer.  He also testified that private medical nexus evidence 
existed between his current ulcer and service.  The veteran 
submitted private medical evidence, dated in May 1974, which 
noted a 12 year history of intermittent severe difficulty 
with duodenal ulcer diseases.  

This medical nexus evidence, presuming its credibility, and 
not addressing its probative value, tends to show that the 
veteran does, in fact, carry a medical diagnosis of a 
gastrointestinal disorder, that was not of record at the time 
of the January 1990 VA examination.  It also tends to show a 
medical nexus between service and the claimed 
gastrointestinal disability.   

The May 1972 Upper gastrointestinal series and related 
medical evidence was not of record at the time of the prior 
final decisions, and the information conveyed therein is 
offered to prove two previously undemonstrated elements of 
the veteran's ulcer claim.  It is therefore so significant 
that it must be considered to fairly decide the merits of the 
appellant's claim.  38 C.F.R. § 3.156(a).

Therefore, this evidence is new, both because it had not been 
previously submitted to agency decisionmakers, and because is 
neither cumulative or redundant.  

It is material because it bears directly and substantially 
upon the specific matter under consideration, which is 
whether the veteran currently has a gastrointestinal disorder 
that was incurred or aggravated in service.  This is a 
situation where the evidence contributes to a more complete 
picture of the circumstances surrounding the origin of a 
claimant's injury or disability.  

Thus, the Board finds this evidence to be new and material 
evidence and the claim is reopened.  To this extent only, the 
petition to reopen is granted.  

However, the Board also notes that it appears that VA's 
duties to notify or assist the veteran have not been 
fulfilled.  Therefore, as indicated below, additional action 
is required.  


ORDER

New and material evidence has been submitted to warrant 
reopening the claim of service connection for a 
gastrointestinal disorder, to include an ulcer; the appeal is 
granted to that extent only.




REMAND

After having carefully reviewed the record, the Board finds 
that the veteran has not been provided with the notice 
required by the VCAA for the service connection claim and for 
the claim of entitlement to an increased rating for the 
residuals of a right shoulder disability.  The Board notes 
that at the hearing before the Board in October 2003, the 
veteran stated that he previously did not know that he should 
attempt to obtain some pertinent outstanding private evidence 
or tell VA about it.  The Board finds that the RO should send 
a VCAA letter to the veteran, so that he is properly informed 
of how to substantiate his claims.  

VCAA specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  An examination is necessary 
when the record contains competent evidence that the claimant 
has a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

An examination is necessary to obtain a competent opinion as 
to whether the veteran's gastrointestinal disability is 
related to service.  As noted above, the veteran has 
submitted medical evidence showing treatment of an ulcer in 
1974, ten years after service separation.  The treatment 
records note that the veteran had a 12 year history of 
duodenal ulcer disease.   

At the hearing, the veteran testified that his right shoulder 
disability had increased in severity since his last VA 
examination.  He indicated that the range of motion of the 
right shoulder was more limited and the pain has increased.  
Because of the evidence of worsening since the last 
examination, a new examination is needed to determine the 
severity of the right shoulder disability.  Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  

The veteran also indicated that he had additional VA medical 
treatment and additional private treatment which is not of 
record in the claims file.  The veteran stated that while 
working in Vietnam as a civilian, he was treated for 
gastrointestinal symptoms at an Army Hospital in Quin Yan in 
1970.  He also stated that he was treated by Dr. Max Dallas 
in Tomlinson, Georgia in 1973 and Dr. Oxford may have Dr. 
Dallas's records.  The veteran stated that he receives 
treatment at the VA medical facility in Dublin for the 
gastrointestinal disability and he also underwent X-ray 
examination of the right shoulder at that facility.  The 
Board finds that the RO should ask the veteran to identify 
the physicians who have treated him for the gastrointestinal 
disorder since separation from service and treated him for 
the right shoulder disability since 1999.  The RO should also 
make an attempt to obtain the pertinent treatment records 
that the veteran has identified.  VCAA provides that the duty 
to assist includes obtaining relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain, and 
that whenever the Secretary, after making such reasonable 
efforts, is unable to obtain all of the relevant records 
sought, the Secretary shall notify the claimant that the 
Secretary is unable to obtain records with respect to the 
claim.  38 U.S.C. § 5103A(b)(1), (2).

Thus, appeal is REMANDED for the following:

1.  The RO should provide the veteran 
with a VCAA notice in accordance with 
38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  

2.  The RO should request the veteran to 
provide the names and addresses of all 
health care providers who treated him for 
his gastrointestinal disability since 
service separation and the right shoulder 
disability since 1999.  The RO should 
request that the veteran provide the 
addresses of Dr. Dallas and Dr. Oxford.  
When the veteran responds, and provides 
any necessary authorizations, the named 
health care providers should be contacted 
and asked to provide copies of all 
clinical records documenting such 
treatment.  All records obtained should 
be associated with the claims folder. 

The RO should request the veteran's VA 
treatment records showing treatment of 
the gastrointestinal disability and right 
shoulder disability since October 2000 
from the VA medical facility in Dublin.    

The RO should make an attempt to obtain 
the veteran's records from the Army 
Hospital in Quin Yan, Vietnam, showing 
treatment for gastrointestinal symptoms 
in 1970.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of the residuals of 
the right shoulder injury.    

The claims folder, including all 
information received pursuant to the 
above requests, must be made available to 
the examiner for review in connection 
with the examination.  

The examiner should specify the range of 
motion of the right shoulder.  The 
examiner should indicate whether there is 
dislocation and/or nonunion of the 
clavicle or scapula, and if so, indicate 
whether there is loose movement.  

To the extent possible, the examiner 
should provide an opinion as to whether 
the right shoulder disability has 
resulted in less movement than normal, 
more movement than normal, weakened 
movement, excess fatigability, and/or 
incoordination.  If this is not feasible, 
the examiner should so state.  The 
examiner should report the extent and 
impact of any pain and weakness, 
specifically addressing whether any pain 
exhibited during range of motion studies 
functionally limits the veteran's ability 
to perform normal working movements.  If 
this is not feasible, the examiner should 
so state.  All functional losses 
affecting the right shoulder should be 
equated to additional loss of motion 
(stated in degrees beyond any loss of 
motion shown clinically).

4.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any current gastrointestinal 
disability to include ulcers.  The 
examiner should specify all current 
diagnoses.   

The claims folder, including all 
information received pursuant to the 
above requests, must be made available to 
the examiner for review in connection 
with the examination.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
the current gastrointestinal disability 
to include ulcers is related to service.  
Attention is invited the February 1960 
service medical record which shows that 
the veteran experienced an episode of 
epigastric pain and the 1972 and 1974 
records from the Upson County Hospital 
which show that the veteran was treated 
for chronic duodenal ulcer disease.  The 
examiner should provide a rationale for 
the opinion.

5.  The RO should then readjudicate the 
claims on appeal.  If all the desired 
benefits are not granted, an appropriate 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  The case should then be 
returned to the Board if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.




	                        
____________________________________________
	C. L. KRASINSKI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



